DETAILED ACTION
Status of Claims
Claims 1-4, 11-14, and 20 have been amended in the response filed 11/3/2022.
Claims 7-10 and 17-19 have been canceled in the response filed 11/3/2022.
Accordingly, claims 1-6, 11-16, and 20 are pending.
Claims 1-6, 11-16, and 20 are rejected. 


	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claim 11-19, is directed to a process. Furthermore, the mobile device, as claimed in claim 20, is directed to an apparatus.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of managing lists of commodities for purchase. Specifically, representative claim 1 recites the abstract idea of: 
perform registration of one or more commodities to be purchased, and 
display a first list of the registered commodities, 
when an ID for identifying another user is input establish a direct connection with said another user using the input ID;
when the direct connection has been established, transmit to said another user a request for a second list of one or more commodities registered by said another user, 
upon receipt of the second list, determine whether a first commodity included in the second list is also included in the first list, 
upon determining that the first commodity is included in the first list, update the displayed first list such that the first commodity is distinguished from the other commodities included in the first list,
in response to an input for starting payment processing, transmit the first and second lists,
perform payment processing for the registered commodities included in the first and second lists that are transmitted thereto. 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of managing lists of commodities for purchase, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because managing lists of commodities for purchase is a commercial or legal interaction because it is a sales activity. Additionally, managing lists of commodities, as claimed, occurs between at least two entities. Therefore, the claimed invention also recites managing interactions between people. 
Additionally, the recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, the steps of the claimed invention, such as, registering commodities, viewing a list of commodities, requesting a list of commodities, determining whether a first commodity is included in a second list, and distinguishing a commodity are all types of observation or evaluation. 
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as a payment apparatus installed in the store and configured to perform payment processing for registered commodities, a plurality of mobile POS terminals each attachable to a shopping cart and movable within the store comprising a display including a touch panel, a first network interface directly and wirelessly connectable to another mobile POS terminal within a predetermined range, a second network interface connectable to the payment apparatus via a network in the store, and a processor, as well as a direct wireless connection between mobile POS terminals. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of managing lists of commodities occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of managing lists of commodities for purchase and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-6 do not aid in the eligibility of independent claim 1. For example, claims 2-6 merely further define the abstract limitations of claim 1. 
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 1: a screen (claim 2). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Dependent claims 3-6 do not recite additional elements supplemental to those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1. 
Thus, dependent claims 2-6 are also ineligible. 
Independent claims 11 and 20 recite the same abstract idea recited in representative claim 1. Claims 11 and 20 do not recite additional elements supplemental to those recited in claim 1. The additional elements in independent claims 11 and 20 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1. 
Similarly, the dependent claims 12-16 do not recite additional elements supplemental those recited in claims 2-6. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 2-6, respectively. 
Thus, dependent claims 12-16 are also ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0214564 A1 (hereinafter Argue) in view of US 2013/0211953 A1 (hereinafter Abraham) and US 2015/0228044 A1 (hereinafter Bednarek).

Regarding claim 1, Argue discloses a point-of-sale (POS) system for managing POS terminals configured to register commodities for purchase in a store, the system comprising:
a payment apparatus installed in the store and configured to perform payment processing for registered commodities (Argue, see at least: [0032] discloses “POS terminal 10 may be a self-checkout register or a conventional sales register with a cashier.”); and 
a plurality of mobile POS terminals (Argue, see at least: Fig. 1 displays “Mobile Phone” 68A and 68B. [0027] discloses “the customers may utilize mobile electronic devices 68A, 68B, such as smart phones or tablet computers, while shopping.”), each mobile POS terminal comprising: 
a display including a touch panel (Argue, see at least: [0063] discloses “a customer may select an item on the list 52, such as by pressing the list item entry on a touch sensitive screen.” See also, [0085]), 
a first network interface directly and wirelessly connectable to another mobile POS terminal within a predetermined range (Argue, see at least: [0057] teaches “the self-checkout software may utilize additional information to identify the mobile electronic devices and pair them together…the self-checkout software may use geofencing or device proximity to assist in identifying the devices which are being paired together.”), 
a second network interface connectable to the payment apparatus via a network in the store (Argue, see at least: [0032] discloses “the customer may pair their mobile electronic device 68 with POS terminal.” See also, [0085], Fig. 11), and 
a processor (Argue, see at least: [0083], [0084], Fig. 11) configured to 
perform registration of one or more commodities to be purchased (Argue, see at least: [0028] discloses “customer may proceed in this manner while shopping, selecting items for purchase, scanning the UPC code associated with that item, and creating an electronic shopping cart on  the mobile electronic device 68 which includes a list of items selected for purchase.” See also, [0059]), and 
control the display to display a first list of the registered commodities (Argue, see at least: Fig. 7 displays displaying a “List of Items” 52. See also, [0060]-[0061]), wherein 
the processor is further configured to; 
when an ID for identifying another mobile POS terminal is input via the touch panel, control the first network interface to establish a direct wireless connection with said another mobile POS terminal using the input ID (Argue, see at least: [0053] teaches “the customer may enter an identification number such as a device telephone number for the other mobile electronic device before pairing to facilitate communications between the devices.”), 
when the direct wireless connection has been established, control the first network interface to transmit to said another mobile POS terminal a request for a second list of one or more commodities registered by said another mobile POS terminal (Argue, see at least: [0062] discloses “the items already added to an electronic shopping cart may be retained in the shared electronic shopping cart and the information regarding these items may be transmitted to the other electronic devices which have been paired together.” [0066] discloses “while shopping, the mobile electronic devices 68A, 68B may communicate with each other such that modifications to the electronic shopping cart made by one customer are shared with the other customer.” See also, [0063], [0067]), 
upon receipt of the second list, determine whether a first commodity included in the second list is also included in the first list (Argue, see at least: [0064] discloses “multiple customers may have selected the same item for purchase.”), 
in response to an input for starting payment processing, control the second network interface to transmit the first and second lists to the payment apparatus via the network (Argue, see at least: [0032] discloses “pairing the mobile electronic device 68 with the POS terminal and indicating on the device to checkout may transfer the electronic shopping cart information to the POS terminal.” [0080] discloses “the information regarding the customer's selected products, such as UPC codes and quantity, may be provided from the mobile electronic device 68 to the POS terminal 10.” See also, [0081]), 
wherein the payment apparatus is configured to perform payment processing for the registered commodities included in the first and second lists that are transmitted thereto (Argue, see at least: [0082] discloses “after transmitting the electronic shopping cart information on the POS terminal 10, the customer may proceed with the checkout and payment process,” and “the POS terminal 10 and server 34 may then transmit an electronic receipt to the mobile electronic device for the purchase.”).
While Argue discloses mobile terminals and shopping carts, Argue does not explicitly disclose wherein a plurality of mobile POS terminals are attachable to a shopping cart and movable within the store.
However, Abraham teaches wherein a plurality of mobile POS terminals are attachable to a shopping cart and movable within the store (Abraham, see at least: [0019] discloses “personal shopping assistants (PSAs) fitted on the in-store physical shopping carts.” See also, [0024], [0025]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein a plurality of mobile POS terminals are attachable to a shopping cart and movable within the store as taught by Abraham in the collaborative shopping system of Argue because it would have improved collaborative shopping by allowing shoppers to track what they are purchasing and more easily collaborate on shopping decisions and share shopping information with other shoppers (Abraham: [0018], [0020]).
Additionally, although Argue discloses multiple customers adding the same item to a cart, Argue does not disclose:
upon receipt of the second list, determine whether a first commodity included in the second list is also included in the first list; and  
upon determining that the first commodity is included in the first list, control the display to update the displayed first list such that the first commodity is distinguished from the other commodities included in the first list.
However, Bednarek teaches: 
upon receipt of the second list, determine whether a first commodity included in the second list is also included in the first list (Bednarek, see at least: [0167] discloses “when the household list is generated by combining the lists of all household members, the deduplication engine 170 will detect duplicate list items for 'toothbrush' and 'paper towel'.” See also, [0168]-[0169]), and 
upon determining that the first commodity is included in the first list, control the display to update the displayed first list such that the first commodity is distinguished from the other commodities included in the first list (Bednarek, see at least: [0167] discloses “deduplication engine 170 includes a 'confirm duplicate' functionality, that…prompts a user to confirm the addition or deletion of duplication list items.”).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included upon receipt of the second list, determine whether a first commodity included in the second list is also included in the first list and upon determining that the first commodity is included in the first list, control the display to update the displayed first list such that the first commodity is distinguished from the other commodities included in the first list as taught by Bednarek in the collaborative shopping system of Argue because it would have ensured that customers only purchased items that they desired to purchase (Bednarek: [0167]).

Regarding claim 2, Argue in view of Abraham and Bednarek teaches the limitations of claim 1, as described above. Argue further discloses: 
upon receipt of a request for the commodities registered thereby from another mobile POS terminal via the first network interface, control the display to display a screen on which an input for accepting the request is received (Argue, see at least: [0070] discloses “notification screen 88 when another paired customer selects an item and scans a UPC code on the item to add the item in the electronic shopping cart,” by indicating “YES” or “NO”. See also, Fig. 8), and 
upon acceptance of the request, control the first network interface to transmit the first list to said another mobile POS terminal (Argue, see at least: [0070] discloses “the notification screen may thus include a virtual button 90  which indicates YES to select that item for purchase and pressing this button may transmit such a message to the customer who scanned that item.”).  

Regarding claim 3, Argue in view of Abraham and Bednarek teaches the limitations of claim 2, as described above. Bednarek further discloses wherein the processor is further configured to: after the first list is transmitted, upon further registration of one or more commodities, update the first list and control the first network interface to transmit the updated first list to said another mobile POS terminal (Argue, see at least: [0066] discloses "while shopping, the mobile electronic devices 68A, 68B may communicate with each other such that modifications to the electronic shopping cart made by one customer are shared with the other customer." See also, [0067]).  

Regarding claim 4, Argue in view of Abraham and Bednarek teaches the limitations of claim 1, as described above. As described above, although Argue discloses multiple customers adding the same item to a cart, Argue does not disclose:
upon further receipt of a third list of one or more commodities registered by said another mobile POS terminal, determine whether a second commodity included in the third list is also included in the first list, and
upon determining that the second commodity is included in the first list, control the display to update the displayed first list such that both the first and second commodities are distinguished from the other commodities included in the first list.
However, Bednarek further teaches:
upon further receipt of a third list of one or more commodities registered by said another mobile POS terminal, determine whether a second commodity included in the third list is also included in the first list (Bednarek, see at least: [0049] discloses “group list may be generated on demand (e.g.,…upon request by a user).” [0063] discloses “the polling engine 165 can be used to send requests to users to create lists.” [0167] discloses “when the household list is generated by combining the lists of all household members, the deduplication engine 170 will detect duplicate list items for 'toothbrush' and 'paper towel'.”), and 
upon determining that the second commodity is included in the first list, control the display to update the displayed first list such that both the first and second commodities are distinguished from the other commodities included in the first list (Bednarek, see at least: [0167] discloses “deduplication engine 170 includes a 'confirm duplicate' functionality, that…prompts a user to confirm the addition or deletion of duplication list items.”).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included upon further receipt of a third list of one or more commodities registered by said another mobile POS terminal, determine whether a second commodity included in the third list is also included in the first list, and upon determining that the second commodity is included in the first list, control the display to update the displayed first list such that both the first and second commodities are distinguished from the other commodities included in the first list as taught by Bednarek in the system of Argue for at least the rationale noted above.

Regarding claim 5, Argue in view of Abraham and Bednarek teaches the limitations of claim 1, as described above. Argue further discloses wherein the processor is further configured to: upon receipt of the second list, control the display to display both the first and second lists (Argue, see at least: Fig. 7 displays displaying a "List of Items" 52. [0061] discloses “display information 58 conveying who scanned a particular item and added the item to the electronic shopping cart.” See also, [0066]).  

Regarding claim 6, Argue in view of Abraham and Bednarek teaches the limitations of claim 5, as described above. Argue further discloses wherein the processor is further configured to: upon receipt of the second list, control the display to display an amount of payment for the commodities included in each of the first and second lists (Argue, see at least: [0061] discloses “display the cost 54 of an item next to the item on the list 52.” [0065] discloses “provide the customer with additional purchase information such as the total purchase cost 60 which may include a tax amount.” See also, Fig. 7 displaying “Purchase Total” 54).  
Regarding claims 11-16, claims 11-16 are directed to a method. Claims 11-16 recite limitations that are parallel in nature to those addressed above for claims 1-6 which are directed towards a system. Claims 11-16 are therefore rejected for the same reasons as set forth above for claims 1-6, respectively.  

Regarding claim 20, claim 20 is directed to a mobile terminal. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a system. Claim 20 is therefore rejected for the same reasons as set forth above for claim 1.
It is noted that claim 20 additionally recites an input device. Bednarek further discloses the mobile device comprising an input device (Bednarek, see at least: Fig. 2, [0081]).  


Response to Arguments
With respect to the interpretations made under 35 U.S.C. 112(f), Applicant's amendments have rendered the interpretations moot. As such, the interpretations have hereby been withdrawn. 

With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 9 of the Remarks Applicant argues that “the amended claims do not fall under the category of method of organizing human activity or mental processes,” as the claims recite “establishing a direct wireless connection with another mobile POS terminal and then connecting to the payment apparatus via a network to transmit lists (i.e., indirectly) are none of [certain methods of organizing human activity definitions] and [mental processes definitions].” The Examiner respectfully disagrees. Certain methods of organizing human activity include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” While the claims recite establishing a direct wireless connection with another mobile POS terminal and payment apparatus, the claimed process is an abstract idea. For example, the process of connecting two users who have mobile terminals for the purpose of purchasing items is a certain method of organizing human activity because it is performing an interaction between people. As described above, the aspects of “direct wireless connection” between “mobile POS terminals” and a “payment apparatus” are additional elements and therefore not analyzed under Step 2A, Prong 1. Additionally, transmitting the list of commodities in order to purchase the commodities is also a certain method of organizing human activity because it is a sales activity. Therefore, it is maintained that the claims recite an abstract idea. 
On page 10 of the Remarks Applicant argues that “the use of the limited range direct wireless connection and ID prevents a customer in a store from randomly accessing a list of commodities registered by another customer, and thus strengthens data security of the POS system,” and “thus, the recited limitations impose meaningful features on the claimed ideas and are not mere instructions to implement the ideas on a generic computer.” The Examiner respectfully disagrees. A claim can demonstrate integration into a practical application if it recites “meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter.” MPEP 2106.05(e). The considerations described in MPEP § 2106.05(a)-(d) are meaningful limitations when they amount to significantly more than the judicial exception, or when they integrate a judicial exception into a practical application. The considerations in MPEP § 2106.05(a)-(d) include improvements to the functioning of a computer or to any other technology or technical field, a particular machine, a particular transformation, or well-understood, routine, and conventional activity. Applicant’s claims do not recite meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter because the claims do not recite improvements to the functioning of a computer or to any other technology or technical field, a particular machine, a particular transformation, or anything beyond well-understood, routine, and conventional activity. For example, Applicant’s claims merely recite the use of generic computer technology such as mobile POS terminals and a payment apparatus to perform a wireless connection in a generic manner. While the claims may recite a direct wireless connection which arguably provides data security, this does not amount to an improvement to computer function or another technology. As such, the claims do not recite meaningful limitations that go beyond generally linking the claims to a particular technological environment such that it is sufficient to integrate the claims into a practical application.

With respect to the rejections made under 35 U.S.C. 102, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625